DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mountz et al. (US 2007/0017984).
With respect to claims 1, 13 and 14 Mountz discloses an order management apparatus to manage issuing-out operation of articles to be issued out employing plural delivery shelves to store the articles and plural working stations to issue out the articles stored in the delivery shelves transported to the working stations, the order management apparatus comprising a  
wherein the processor executes reception processing to receive at least one order including the articles to be issued out, the number of pieces of the articles to be issued out and delivery destinations of the articles to be issued out (abstract, paragraphs [0022] – [0027]); 
determination processing to determine likelihood of conflict on a specific delivery shelf before the issuing-out operation of the articles to be issued out based on the order that while the issuing-out operation is over since the specific delivery shelf to store the articles to be issued out has been transported to the first working station, an instruction on the issuing-out operation for the articles to be issued out from the specific delivery shelf at the second working station occurs (abstract, paragraphs [0022] – [0027]); and 
setting processing to set the number of pieces of the articles to be issued out to be stored within the specific delivery shelf or between the specific delivery shelf and another delivery shelf based on the determination on the likelihood of the conflict on the specific delivery shelf (abstract, paragraphs [0022] – [0027]).
	With respect to claim 2, Mountz further teaches the feature, wherein at the determination processing, the processor determines likelihood of the conflict on the specific delivery shelf before the issuing-out operation of the articles to be issued out based on the number of the working stations to perform the issuing-out operation of the articles to be issued out; the number of first segments provided on a sorting shelf to sort out the articles to be issued out for each of the delivery destination at the working station; the number of second segments allotted to the delivery destinations as a whole of the articles to be issued out as a whole included in the order at the sorting shelves of the plural working stations; and the number of third segments 
	With respect to claim 3, Mountz further teaches the feature, wherein at the determination processing, the processor calculates the number of the third segments based on a proportion between the articles to be issued out and other articles to be issued out with the same delivery destination as the articles to be issued out; and determines the likelihood of the conflict on the specific delivery shelf before the issuing-out operation of the articles to be issued out based on the number of the working stations to perform the issuing-out operation of the articles to be issued out, the number of the first segments, the number of the second segments, and the calculated number of the third segments (abstract, paragraphs [0022] – [0027]).
	With respect to claim 4, Mountz further teaches the feature, wherein at the determination processing, the processor calculates the number of the third segments based on the number of kinds of the articles to be issued out and the other articles to be issued out as the proportion between the articles to be issued out and the other articles to be issued out with the same delivery destination as the articles to be issued out (abstract, paragraphs [0022] – [0027]).
	With respect to claim 5, Mountz further teaches the feature, wherein at the determination processing, the processor calculates the number of the third segments based on quantity of each of the kinds of the articles to be issued out and the other articles to be issued out as the proportion between the articles to be issued out and the other articles to be issued out with the same delivery destination as the articles to be issued out (abstract, paragraphs [0022] – [0027]).
	With respect to claim 6, Mountz further teaches the feature, wherein at the determination processing, the processor calculates the number of the third segments based on a volume of each of the kinds of the articles to be issued out and the other articles to be issued out as the 
	With respect to claim 7, Mountz further teaches the feature, wherein the processor executes determination processing to determine the articles to be issued which are dispersed into plural segments within a group of the delivery shelves including the specific delivery shelf among the plural delivery shelves as subjects for determining whether or not they are to be segmentally collectively shifted, wherein at the determination processing, the processor determines the likelihood of the conflict on the specific delivery shelf before the issuing-out operation of the subjects based on the number of the working stations to perform the issuing-out operation of the subjects; the number of the first segments provided on the sorting shelf to sort out the subjects for each of the delivery destinations at the working station; the number of the second segments allotted to the delivery destinations as a whole of the articles to be issued out as a whole included in the order at the sorting shelves at the plural working stations; and the number of the third segments allotted to the delivery destinations of the subjects at the sorting shelves of the plural working stations, and wherein at the setting processing, the processor sets the number of the pieces of the subjects to be stored in the plural segments based on the determination on the likelihood of the conflict on the specific delivery shelf (abstract, paragraphs [0022] – [0027]).
	With respect to claim 8, Mountz further teaches the feature, wherein at the setting processing, when it is determined that there is no likelihood on the conflict on the specific delivery shelf, the processor sets the number of the pieces of the subjects to be stored within the plural segments such that the number of the plural segments reduces (abstract, paragraphs [0022] – [0027]).
claim 9, Mountz further teaches the feature, wherein at the setting processing, the processor makes a setting such that all the pieces of the subjects stored in the specific delivery shelf are stored in a segment of another delivery shelf in which the other articles to be issued out are stored, the subjects being stored in the segment (abstract, paragraphs [0022] – [0027]).
	With respect to claim 10, Mountz further teaches the feature, wherein the processor executes determination processing to determine the articles to be issued out which are stored only at one segment within the specific delivery shelf as subjects for determining whether or not they are to be dispersed, wherein at the determination processing, the processor determines the likelihood of the conflict on the specific delivery shelf before the issuing-out operation of the subjects based on the number of the working stations to perform the issuing-out operation of the subjects; the number of the first segments provided on the sorting shelf to sort out the subjects for each of the delivery destinations at the working station; the number of the second segments allotted to the delivery destinations as a whole of the articles to be issued out as a whole included in the order at the sorting shelves of the plural working stations; and the number of the third segments allotted to the delivery destinations of the subjects at the sorting shelves of the plural stations, and wherein at the setting processing, when it is determined that there is likelihood on the conflict on the specific delivery shelf, the processor sets the number of the pieces of the subjects to be stored between the specific delivery shelf and the another delivery shelf (abstract, paragraphs [0022] – [0027]).
	With respect to claim 11, Mountz further teaches the feature, wherein at the determination processing, the processor determines whether or not the number of pieces of the first articles to be issued out and the number of pieces of the second articles to be issued out, the 
	With respect to claim 12, Mountz further teaches the feature, wherein at the determination processing, the processor determines whether or not the case number of order regarding the first articles to be issued out and the number of case number of order regarding the second articles to be issued out, the first and second articles to be issued out being stored in the specific delivery shelf, are both more than a prescribed number, and wherein at the setting processing, the processor shifts over information on either of the first articles to be issued out and the second articles to be issued out to information on the articles stored in the another delivery shelf (abstract, paragraphs [0022] – [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687